Citation Nr: 1121666	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  99-04 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Whether there is new and material evidence to reopen a claim for service connection for a psychiatric disorder other than PTSD and, if so, whether service connection is warranted.

3.  Entitlement to a rating higher than 10 percent for residuals of infectious hepatitis (hepatitis B), schistosomiasis, and ancylostomiasis, prior to September 16, 2009, and a rating higher than 20 percent since.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney



WITNESSES AT HEARINGS ON APPEAL

The Appellant and his sister


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran had active military service from July 1951 to July 1953.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 1998 rating decision of the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection for PTSD as well as a disability rating higher than 10 percent for the Veteran's already service-connected infectious hepatitis, schistosomiasis, and ancylostomiasis.

This case has been before the Board on several prior occasions.  The Board remanded the case to the RO in January 2006 to schedule a hearing before the Board, which was held before the undersigned Veterans Law Judge in May 2006.  Because additional evidence came to light during that hearing, however, the Board again remanded the case to the RO, via the Appeals Management Center (AMC), in December 2006.  

In a June 2009 decision, the Board denied the claim for service connection for PTSD, whereas the Board remanded the increased-rating claim to the RO via the AMC.  The Board also referred the claim for service connection for a psychiatric disorder, other than PTSD, to the RO to determine in the first instance whether new and material evidence had been submitted to reopen this claim since a prior final and binding May 1967 Board decision had earlier denied this claim.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2010).

The Veteran appealed the Board's denial of service connection for PTSD to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).  In a June 2010 Order, granting a Joint Motion, the Court vacated the Board's decision denying this claim and remanded this claim to the Board for further development and readjudication in compliance with the directives specified in the Joint Motion.  In particular, the Joint Motion pointed out the Board had failed to complete its prior remand directive to obtain outstanding VA treatment records dated since 2002.  The Veteran has since, on his own initiative, submitted these outstanding VA treatment records, and the AMC readjudicated - but continued to deny - this claim in a January 2009 supplemental statement of the case (SSOC).  

The AMC also issued a decision in July 2010 granting an increased rating from 10 to 20 percent for the infectious hepatitis (hepatitis B), schistosomiasis, and ancylostomiasis.  Instead of granting this increase back to the date of claim, however, it was only granted back to September 16, 2009, the date this disability was reexamined by VA.  Therefore, the issue now on appeal concerning this claim is whether the Veteran was entitled to a rating higher than 10 percent for this disability prior to September 16, 2009, and whether he has been entitled to a rating higher than 20 percent since.

The RO/AMC inexplicably has not acted on the referral of the claim for service connection for a psychiatric disorder other than PTSD.  And since the referral of this other claim, the Veteran's attorney has requested the Board assume jurisdiction over this additional claim in light of the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam), which was handed down just after the Board's referral of this other claim.  This precedent case indicates a Veteran's claim for PTSD is not limited only to this diagnosis, but instead must be considered a claim for any mental disability that reasonably may be encompassed by his description of the claim, reported symptoms, and the other information of record).  Assuming jurisdiction over this other claim, however, does not vitiate the finality of the Board's prior May 1967 decision, so there still has to be new and material evidence during the years since to reopen this claim and warrant further consideration of it on a de novo basis.  See Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen previously and finally denied claims).  The Board must make this threshold preliminary determination, before proceeding further, because this initial determination affects the Board's jurisdiction to adjudicate this claim on its underlying merits.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Because there is indeed this necessary new and material evidence, in this decision the Board is reopening this claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  But the Board also is then granting this claim on its underlying merits, which means the Veteran is not resultantly prejudiced by the Board's initial readjudication of this claim without prior consideration by the RO as the agency of original jurisdiction (AOJ).  See Hickson v. Shinseki, 23 Vet. App. 394 (2010) (indicating that, generally, where the Board reopens a claim but the RO did not, the case must be remanded for RO consideration unless there is a waiver from the appellant or no prejudice would result from immediate readjudication of his claim).

Unfortunately, additional development is still required before the Board may properly adjudicate the claim for higher ratings for the residuals of the infectious hepatitis, schistosomiasis, and ancylostomiasis.  Therefore, the Board must once again remand this claim to the RO via the AMC, whereas the claim for PTSD is being denied.


FINDINGS OF FACT

1.  The Veteran engaged in combat while serving in Korea but does not have PTSD as a consequence.

2.  A May 1967 Board decision denied service connection for a psychiatric disorder ("nervous condition") on the basis that the Veteran's diagnosis of anxiety reaction in April 1966 was unrelated to his military service, including the reference to nervousness during his separation examination in July 1953.

3.  During the many years since that May 1967 Board decision, however, a clinician has reviewed the claims file, examined the Veteran personally, and determined that his psychiatric disorder (specifically, his anxiety and major depressive disorders) are indeed related to his military service.

4.  So considering the medical and other evidence now in the file, it is just as likely as not this proposition is true.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1154 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

2.  The May 1967 Board decision denying service connection for a psychiatric disorder ("nervous condition") is final and binding based on the evidence then of record.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2010).

3.  But there is new and material evidence to reopen this claim for a psychiatric disorder other than PTSD - namely, for anxiety and major depressive disorders.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

4.  And especially when resolving all reasonable doubt in the Veteran's favor, these other psychiatric disorders were incurred in service.  38 U.S.C.A. §§ 1110 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance with the development of their claims.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373- 74 (2002).  

These VCAA notice requirements apply to all elements of a service-connection claim, including the downstream disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

In this case, the Board is reopening and granting the claim for service connection for a psychiatric disorder other than PTSD.  Consequently, in light of this favorable outcome, there is no need to discuss whether VA has satisfied its duties to notify and assist the Veteran with this claim.  Even if these preliminary obligations have not been met, this would amount to no more than harmless error since this claim is being granted, regardless.  38 C.F.R. § 20.1102.  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating that, as the pleading party, the Veteran, not VA, has the burden of proof of showing there is a VCAA notice error in either timing or content and, moreover, to be considered unduly prejudicial, that the VCAA notice error is outcome determinative of the claim).


With respect to his claim for service connection for PTSD, letters satisfying the notice requirements were sent to the Veteran in March 2001, April 2005, January 2007, and November 2007.  The March 2001 and January 2007 letters informed him of the evidence required to substantiate this claim for service connection for PTSD, as well as of his and VA's respective responsibilities in obtaining this supporting evidence.  The April 2005 and January 2007 letters also explained how a downstream disability rating and effective date are assigned, if service connection is granted, and the type of evidence and information impacting those downstream determinations.  See Dingess, supra.  And since providing that notice, the RO/AMC has readjudicated this claim - most recently in the January 2009 SSOC.  So that readjudication effectively rectified ("cured") the timing defect in the provision of that notice since it did not precede the initial adjudication of the claim  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim for service connection for PTSD.  He has been afforded several VA psychiatric examinations to determine whether he has PTSD as a result of his military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4).  As will be discussed below, however, none of these examinations resulted in this diagnosis.  In addition, all pertinent treatment records have been obtained.  The Board remanded this claim in December 2006 with instructions that the RO/AMC obtain all outstanding treatment records dated since 2002.  Unfortunately, this action was not taken prior to the Board's June 2009 decision, which was the basis for the Court granting the Joint Motion to vacate that earlier Board decision.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand).  Since then, however, the Veteran has submitted these outstanding treatment records, which appear complete and in compliance with the Joint Motion.  In recent correspondence, his attorney also acknowledged there are no additional outstanding medical records and that the case is now ready for appellate review.  Accordingly, the Board finds that no further assistance is needed to meet the requirements of the VCAA or Court.

II.  Service Connection for PTSD

The Veteran claims that he developed PTSD as a result of his combat experiences during the Korean Conflict.  But since there is no competent and credible evidence he has the required diagnosis of PTSD, this claim must be denied because there is no current disability on account of this condition to attribute to his military service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it, and without this minimum level of proof, there can be no valid claim).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Stated somewhat differently, service connection generally, though not always, requires:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Service connection for PTSD, in particular, requires:  [1] a current medical diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a), [2] credible supporting evidence that the claimed in-service stressor(s) actually occurred, and [3] medical evidence of a causal relationship between current symptomatology and the specific claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f).

A "clear" diagnosis of PTSD is not required.  Rather, the diagnosis, as mentioned, need only be in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA compensation purposes, all mental disorder diagnoses must conform to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  The Court has taken judicial notice of the mental health profession's adoption of the DSM-IV as well as its more liberalizing standards to establish a diagnosis of PTSD.  The Court acknowledged the change from an objective "would evoke . . . in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  See Cohen v. Brown, 10 Vet. App. 128, 140-41 (1997).

The evidence necessary to establish the occurrence of a stressor during service, to support this diagnosis, varies depending on whether the Veteran was "engaged in combat with the enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is shown through military citation or other appropriate evidence that a Veteran engaged in combat with the enemy, and the claimed stressors are related to that combat, his lay testimony regarding the reported stressors must be accepted as conclusive evidence of their actual occurrence, provided the testimony is found to be satisfactory, e.g., credible and "consistent with the circumstances, conditions, or hardships of such service."  In such cases, no further developmental or corroborative evidence is necessary.  38 C.F.R. § 3.304(f)(2).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).

There are other exceptions lessening the burden of the amount and type of evidence needed to establish the occurrence of a stressor in service - such as if there was a diagnosis of PTSD during service (38 C.F.R. § 3.304(f)(1)), there was fear of hostile military or terrorist activity (the new subpart (f)(3)), the Veteran was a prisoner of war (POW) (subpart (f)(4)) or the claim is predicated on personal or sexual assault (subpart (f)(5)).  However, the Veteran's claim is based entirely on his combat service and experience, so these other subparts of this regulation do not apply.

But having said that, the Veteran's DD Form 214 shows that he was awarded the Combat Infantryman Badge (CIB) for his participation in combat during the Korean Conflict.  This is prima facie evidence he engaged in combat against enemy forces while in the military.  See VAOPGCPREC 12-99 (October 18, 1999).  The Board therefore will accept his written statements and hearing testimony as credible regarding his combat experience and conclusive evidence that he was exposed to significant stressors while on active duty of the type and manner alleged.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(f)(2) and (d).

But it still has to be shown he has consequent PTSD.  The numerous records in his claims file show he has received several psychiatric diagnoses, however, unfortunately, not also of PTSD.

In this regard, (i) an April 1966 VA examination report lists a diagnosis of anxiety reaction, chronic; (ii) a November 1972 report from R.C.M., M.D., lists a diagnosis of depressive reaction, severe; (iii) a December 1972 VA examination report lists a diagnosis of psychophysiological gastrointestinal reaction; (iv) an October 1997 VA outpatient treatment record lists a diagnosis of depression secondary to a medical condition; (v) an April 1999 VA examination report list a diagnosis of depressive disorder, not otherwise specified; (vi) an August 2001 VA examination report lists a diagnosis of anxiety disorder, not otherwise specified; and (vii) an October 2008 VA examination report lists a diagnosis of depressive disorder, not otherwise specified.  In addition, following and as a result of the Court-granted Joint Motion, the Veteran submitted many other VA treatment records dated from January 2002 to August 2010, also listing various psychiatric diagnoses, but not also of PTSD.  

None of these records indicates the Veteran has the required DSM-IV diagnosis of PTSD.  Indeed, to the contrary, the VA examiners who evaluated him in April 1999 and October 2008 specifically determined he does not satisfy the requirements for this diagnosis.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the veteran's position).


Also submitted by the Veteran since the Court-granted Joint Motion is a May 2011 report by M.C., M.D., listing diagnoses of anxiety disorder, not otherwise specified; major depressive disorder, recurrent, severe, with psychotic features; and cognitive disorder, not otherwise specified.  Dr. M.C. explained that the Veteran "has many of the clinical characteristics of a combat Veteran with PTSD, although due to difficulties in his capacity to communicate[,] this cannot be formally coded as his primary Axis I diagnosis."  Consequently, Dr. M.C. declined to officially make this diagnosis.

So these records do not support the notion that the Veteran has PTSD, though he does have these several other mental disorders mentioned.  Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection may not be granted unless a current disability exists].  A "current disability" is generally, though not always, interpreted to mean a disability shown by competent medical evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).  The exception to this rule is when the type of condition claimed is readily amenable to even lay diagnosis - such as a broken leg, separated shoulder, pes planus (flat feet), tinnitus (ringing in the ears), varicose veins, and disorders of those sorts.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Barr v. Nicholson, 21 Vet. App. 303 (2007).

PTSD does not fall within this exception, however, especially since, as mentioned, the diagnosis must be in accordance with the DSM-IV criteria.  So this is a medical not lay, determination.  See 38 C.F.R. § 3.159(a)(1) versus (a)(2).  See also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).


VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997).  This requirement of current disability has been clarified to mean at least at the time of the filing of the claim, even if the disability resolves prior to VA's eventual adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Here, though, there has never been any competent and credible indication the Veteran has PTSD.  Consequently, the preponderance of the evidence is against this claim.  And this being the case, the doctrine of reasonable doubt is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).  Accordingly, the appeal of this claim must be denied.

III.  Whether there is New and Material Evidence to Reopen the Claim for Service Connection for a Psychiatric Disorder other than PTSD

Because of a prior May 1967 Board decision denying this claim, which at the time was characterized as a generic "nervous condition", the Board first has to determine whether there is new and material evidence to reopen this claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).

That May 1967 Board decision denied service connection for a nervous condition on the basis that there was no medical evidence of a link between a post-service diagnosis of anxiety reaction in April 1966 and the events that had occurred during the Veteran's military service from July 1951 to July 1953.  The Board explained that, when examined just before his discharge from the military, the Veteran claimed that he had frequent indigestion and occasionally got nervous, but that no abnormal psychiatric findings were found on examination.  So it was not until a later VA psychiatric examination in April 1966 that he was diagnosed with chronic anxiety reaction.  That examiner, however, had not offered any opinion concerning the etiology or date of onset of this psychiatric disorder.  The Board thus concluded in May 1967 that the "nervousness which the Veteran mentioned at the time of his discharge from service represented acute and transitory episodes[,] since no abnormal psychiatric findings were recorded at that time[,] and the occasional nervousness during service was unrelated to the anxiety reaction first diagnosed in April 1966."

Unless the Chairman orders reconsideration, or one of the other exceptions to finality apply, all Board decisions are final and binding on the date stamped on the face of the decision and are not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  When the Board issued that initial May 1967 decision, there was no option of further appellate review since it was not until many more years, in 1988, when the Court (CAVC) came to exists.

Still, if there is new and material evidence, the Board must reopen the claim and review the former disposition.  See 38 U.S.C.A. § 5108.

In making this determination, the Board considers all evidence added to the record since that Board decision.  See Evans v. Brown, 9 Vet. App. 273 (1996).

When a claim to reopen is presented, a two-step analysis is performed.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA regulation, "new" means existing evidence not previously submitted to agency decision makers. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  See also Prillaman v. Principi, 346 F.3d 1362 (Fed. Cir. 2003).


In Shade v. Shinseki, 24 Vet. App.110, 117 (2010), the Court recently held that the language of 38 C.F.R. § 3.156(a) creates a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id., at 117.

Second, if VA determines the evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).

Since the Board's May 1967 decision, the Veteran has submitted numerous medical records showing treatment for various psychiatric disorders, many of which were noted in the above discussion concerning his claim for service connection for PTSD.  These diagnoses include depressive reaction, severe; psychophysiological gastrointestinal reaction; depression secondary to a medical condition; depressive disorder, not otherwise specified; anxiety disorder, not otherwise specified; major depressive disorder, recurrent, severe, with psychotic features; and cognitive disorder, not otherwise specified.  

Of particular significance, Dr. M.C.'s May 2001 opinion indicates the Veteran's "anxiety disorder manifested itself during his active-duty service."  Dr. M.C.'s opinion is obviously new since it clearly did not exist at the time of the May 1967 Board decision.  And since Dr. M.C. indicates the Veteran's anxiety disorder had its initial onset in service, it is also material to the claim since the essential basis of the Board's denial in May 1967 was the lack of a supporting medical nexus opinion.  See Hodge, 155 F.3d at 1359-60 (holding that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant the claim).  See also Evans, 9 Vet. App. at 283-284 (indicating the newly presented evidence need not be probative of all the elements required to award the claim, just probative as to each element that was a specified basis for the last disallowance).

Inasmuch as there is new and material evidence, the claim for service connection for a psychiatric disorder other than PTSD is reopened.  Having reopened the claim, the next question is whether the Board is permitted to conduct a de novo review at this time.  Since the Board finds below that service connection is warranted, there is no prejudice to the Veteran in immediately adjudicating this claim on its underlying merits.  Bernard v. Brown, 4 Vet. App. 384, 386 (1993).

IV.  Entitlement to Service Connection for a Psychiatric Disorder other than PTSD

In ultimately granting this underlying claim for service connection for a psychiatric disorder other than PTSD, the Board must in the process point out that the Veteran's service treatment records do not so much indentify the then existence of a specific psychiatric disorder, such as anxiety or depression.  What is nevertheless significant, however, is that the examiner who conducted the 1953 separation examination documented the Veteran's comment that he "occasionally gets nervous."  Anxiety is the unpleasant emotional state consisting of psychophysiological responses to anticipation of unreal or imagined danger, ostensibly resulting from unrecognized intrapsychic conflict.  Physiological concomitants include increased heart rate, altered respiration rate, sweating, trembling, weakness, and fatigue; psychological concomitants include feelings of impending danger, powerlessness, apprehension, and tension.  See Dorland's Illustrated Medical Dictionary 102 (28th ed. 1994).  The Veteran's service treatment records therefore suggest he may have been experiencing these type symptoms at the conclusion of his military service.  Moreover, evidence since service reveals that his symptoms in service were, in actuality, the initial manifestation of a chronic psychiatric disorder that persist even to this day.


The Board realizes that a psychiatric disorder, anxiety reaction, was not actually clinically diagnosed until the April 1966 VA examination, so not until nearly 13 years after the Veteran's military service had ended.  And even then there was no accompanying medical opinion concerning its etiology or date of onset in terms of whether it was attributable to or dated back to the Veteran's military service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability).  

But in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Federal Circuit Court recognized lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as actual treatment records.  Moreover, the April 1966 VA examination report characterized the Veteran's anxiety reaction as "chronic," meaning permanent, thereby at least suggesting it had persisted for some time and likely would continue to unabated.

Also relevant is a November 1972 letter from an unidentified clinician indicating the Veteran was at the time suffering from depressive reaction, severe (psychotic?).  This letter is significant since it documents his history of extreme nervousness since he was in the Army.  The Board realizes that this mere recorded history, alone, does not constitute a competent medical opinion of a nexus between his depressive reaction and service.  See Leshore v. Brown, 8 Vet. App. 406, 409 (1995) (holding that evidence that is simply information recorded by a medical examiner, unenhanced by any additional medical comment by the examiner, does not constitute competent medical evidence).  But since the Veteran is competent to report symptoms of extreme nervousness since service, and there at least were these initial suspicions while he was in service, the history he provided tends to support the notion.  So his lay recitation of that history is also credible and, thus, ultimately probative.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept 

determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

But perhaps the most compelling evidence in support of the claim is Dr. M.C.'s May 2001 opinion that the Veteran's "anxiety disorder manifested itself during his active-duty service."  Service connection may be granted for a disorder diagnosed after discharge, so long as the evidence, including that pertinent to service, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).

In his lengthy and rather detailed report, Dr. M.C. began by stating that he had reviewed the medical records, including the service records, and had interviewed the Veteran regarding the extent of his psychiatric illness.  Dr. M.C. explained that his "review of the medical record and interview with the Veteran indicates that those symptoms, noted in 1953[,] were the nidus, or the beginnings, of the Veteran's psychiatric illness still present today, leading to total and complete disability."  With respect to several gaps in psychiatric treatment, particularly throughout the 1980s, Dr. M.C. explained that the Veteran's friends, family, and acquaintances describe a steady deterioration in his capacity to function with no remissions.  So Dr. M.C. was clear in expressing his belief that the Veteran's current psychiatric disorder had its initial onset during his military service. 

Since Dr. M.C.'s opinion was based on a review of the pertinent medical history and was supported by sound medical rationale, it provides compelling evidence in support of the Veteran's claim that his psychiatric disorder had its onset in service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (indicating "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion").  See also Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position.)


At the very least, Dr. M.C. certainly has made it an as likely as not proposition that the Veteran's current psychiatric disorder dates back to his military service.  So even in this worst case scenario the Board would have to resolve this reasonable doubt in the Veteran's favor and grant the claim.  38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).


ORDER

The claim for service connection for PTSD is denied.

But the petition to reopen the claim for a psychiatric disorder other than PTSD (including especially for an anxiety disorder) is granted, as is the underlying claim for service connection.


REMAND

The Board finds that additional medical comment is needed before it may adjudicate the remaining claim for higher ratings for the residuals of the infectious hepatitis, schistosomiasis, and ancylostomiasis.

The Board previously remanded this claim in June 2009 with instructions to provide the Veteran a VA compensation examination to reassess the severity of this disability in light of both the old and new rating criteria for evaluating gastrointestinal disabilities, which had been amended on July 2, 2001.  The Board also specifically noted that, "[i]f it is determined that the Veteran exhibits some of these symptoms, but that they are unrelated to his service-connected residuals of infectious hepatitis B, schistosomiasis, and ancylostomiasis, the examiner should point this out and provide an explanation for the cause of any such symptoms."

Unfortunately, the examiner who evaluated the Veteran in September 2009 did not address this question.  See Stegall, 11 Vet. App. at 270 (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand).  This opinion is essential since the medical evidence throughout the course of this appeal lists numerous symptoms contained in the pertinent rating criteria, but indicates the Veteran's hepatitis, schistosomiasis, and ancylostomiasis have been completely resolved for many years with no residual disability.  In essence, this medical evidence indicates that none of his symptoms are related to this service-connected disability.  

This issue needs to be resolved prior to appellate review of this claim by the Board since it may have an impact on the outcome of the appeal of this claim.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. §§ 3.102 and 4.3, requiring reasonable doubt on any issue be resolved in the Veteran's favor, dictate that such signs and symptoms be attributed to the service-connected condition.)

Accordingly, this remaining claim is again REMANDED for the following additional development and consideration:

1.  If possible, refer the claims file to the VA examiner who evaluated the Veteran in September 2009 for an addendum to the examination report.  Based on a review of the claims file, the examiner should identify which, if any, symptoms are due to the service-connected residuals of infectious hepatitis, schistosomiasis, and ancylostomiasis, as opposed to any nonservice-connected disabilities.  In doing so, the examiner is asked to review the prior VA examination reports dated since April 1999, as the Veteran has received staged ratings for this disability.  The examiner must discuss the rationale of all opinions, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

If, for whatever reason, that VA examiner is unavailable to provide this further comment, then have someone else comment that is equally qualified to make these necessary determinations.  In the event of this latter situation, the Veteran may need to be reexamined, but this is left to the designee's discretion.

2.  Then readjudicate this remaining claim in light of the additional evidence, considering both the former and revised rating criteria.  If this claim is not granted to the Veteran's satisfaction, send him and his attorney a Supplemental Statement of the Case and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this remaining claim.


The Veteran has the right to submit additional evidence and argument concerning the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


